Title: To James Madison from Daniel Carroll, 25 November 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir
George Town Novr. 25th. 1791
I have now only time to acknowledge the receipt of yr. favor 25th. Instant, & to mention an incident which has given me great concern. Mr. D Carrolls of Duddington new house is pulld down or in a great degree so by Majr. L’Enfant’s directions without consulting the Commissioner—he first wrote to Mr Carroll, who went to Annapolis & obtaind an injungtion from Chancery—before his return the business was done. I hope this may not injure our application to the Assembly—we shall do what we can to prevent that opperation. Pray mention to Mr Jefferson that the Commsrs. fear that they will not have time to answer his letter of the 21st. until next Post. Majr. Ellicot desires us to say the same for him. Yrs Dr sr &ca.
Danl Carroll
